ORDER

The Honorable William G. Milliken, by letter dated August 24, 1976, and the House and Senate by House Concurrent Resolution No. 691, filed with this Court on September 16, 1976, have requested of this Court its opinion on the following questions:
(1) May the State lease property from the State Building Authority under the provisions of Act 183 of the Public Acts of 1964, as amended by Act 240 of the Public Acts of 1976, and validly contract therein to pay the true rental of the leased premises at fixed times over a period of years in light of §§ 12 and 15 of Article 9 of the Michigan Constitution of 1963?
(2) Assuming an affirmative answer to the preceding question, are future Legislatures contractually obligated to appropriate amounts each year sufficient to pay periodic rentals to the building authority for true rent falling due in future years?
(3) Would the bonds to be issued by the building authority, pursuant to Act 183 of the Public Acts of 1964, as amended by Act 240 of the Public Acts of 1976 and repaid from proceeds derived from true rental payments of the state pursuant to lease, constitute a state indebtedness within the *176meaning of §§ 12 and 15 of Article 9 of the Michigan Constitution of 1963?
Now, therefore, the matter having been submitted on briefs filed by the Attorney General, and due deliberation had thereon, the Court finds the answer to be affirmative as to questions (1) and (2) and negative as to question (3).
The opinion of the Court and the dissenting opinion of Justice Ryan to follow.
Levin, J., not participating.